Case 1:20-cv-20029-DMM Document 11 Entered on FLSD Docket 09/30/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            Case No. 20-20029-CV-MIDDLEBROOKS
                           (Case No. 17-20930-CR-MIDDLEBROOKS)

                                  MAGISTRATE JUDGE REID

  ASHLEY LYNETTE BROOKS,

          Movant,

  v.

  UNITED STATES OF AMERICA,

        Respondent.
  _________________________________/

                           ORDER WITHDRAWING REFERENCE

          THIS CAUSE is before the Court sua sponte. Pursuant to Administrative Order 2019-2,

  this matter was previously referred to Magistrate Judge Reid for a ruling on all pre-trial, non-

  dispositive matters and for a Report and Recommendation on any dispositive matters. (DE 3).

  Upon review of the record I have determined that referral to the magistrate judge is no longer

  necessary. Accordingly, it is ORDERED AND ADJUDGED that the reference is hereby

  WITHDRAWN. This case is no longer referred to Magistrate Judge Reid.

          DONE and ORDERED in Chambers in West Palm Beach, Florida, 30th day of September,

       2020.




                                                             Donald M. Middlebrooks
                                                             United States District Judge


          Copies to:    The Honorable Lisette Reid
                        Counsel of Record
